Title: To James Madison from Thomas Newton, Jr., 30 July 1803
From: Newton, Thomas, Jr.
To: Madison, James


Sir.
Norfolk July 30th 1803
I have made many efforts to procure you some Crab Cyder, all have proved unsuccessful. Should You wish to have any by the winter, you will please to inform me, as I shall be enabled to obtain that which is good by speaking in time for it.
I now do myself the pleasure of transmitting to you a publication of this morning—by it you will find that the British Ships of War have already renewed their former practices of pressing our Seamen. The Boston, Capt. Douglas—I believe is in Hampton roads and his conduct in this instance has produced much irritation. Topham is said to be a native of one of the Northern States—the rest it is said have protections and are believed to be Americans. No communication having taken place with the British frigate nor with the men detained on board of her, no facts are yet ascertained to authorise me to speak positively on this subject, except that the men mentioned in the printed paper were taken from the Charles Carter by force. Should any further information reach me relative to the men now on board I will witho⟨ut⟩ delay make you acquainted with it. With assurances of the highest consideration I remain yr. obt: Servt
Tho: Newton Jr
July 31st 1803
Since writing the above I have procured a Copy of Topham Diposition sworn to before my Father. Proof is I believe in possession of our Collector that Topham is a Native of New port Rhode Island. Hudson is still detained on board the Boston Topham says he believes him to be a Native of the United States. Yrs.
Tho Newton Jr
 

   
   RC (DLC). Docketed by JM.



   
   According to a 6 Aug. notice in the Philadelphia Aurora General Advertiser, said to be taken from the Norfolk Herald, four sailors were taken out of the ship Charles Carter on 23 July by Captain Douglas of the British frigate Boston. The four were Augustus Topham, Joseph Hudson, Thomas Hodgins, and the ship’s carpenter. On 27 July, as the Boston returned to Hampton Roads, Topham escaped by swimming to shore and two others were released back to their own ship. At the time of the report Hudson was still being held on the Boston.


